Case: 20-1748    Document: 48 Page:
         Case 1:20-cv-11104-WGY     1 Date
                                Document 182Filed:
                                               Filed07/21/2021  Entry
                                                     07/21/21 Page 1 ofID:
                                                                         1 6436206

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 479-3011
                                      July 21, 2021


 Clerk
 United States Court of Appeals for the First Circuit
 United States Courthouse
 1 Courthouse Way
 Boston, MA 02210


       Re: Foundation for Individual Rights in Education, et al.
           v. Victim Rights Law Center, et al.
           No. 21-84
           (Your No. 20-1748)


 Dear Clerk:

       The petition for a writ of certiorari in the above entitled case was filed on July
 19, 2021 and placed on the docket July 21, 2021 as No. 21-84.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Clayton Higgins
                                         Case Analyst
